Citation Nr: 1646584	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  12-31 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to specially adapted housing. 

2.  Entitlement to a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1988 to September 1988.
This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.
This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for a video-conference Board hearing in October 2016; however, he failed to report without explanation, and the claim was returned to the Board for adjudication.

In November 2016, the Board received correspondence from the Veteran's representative requesting a rescheduling of the hearing.  The representative informed the Board that the Veteran had failed to appear at the hearing because of an inability to obtain transportation to the VA facility.

Good cause having been shown, the motion for rescheduling is granted.  Because the Board may not proceed with an adjudication of the Veteran's claim without affording him an opportunity for a Board hearing, a remand is required. 
38 U.S.C.A. § 7107 (b) and 38 C.F.R. § 20.700 (a).  Video-conference hearings are scheduled by the RO.  


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video-conference hearing.  After the hearing is conducted, the case should be returned to the Board, in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




